— Appeal from a *1019decision of the Unemployment Insurance Appeal Board, filed December 18, 1974, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits on the ground she voluntarily left her employment to follow her spouse to another locality. Claimant worked as a saleslady for a New York jewelry store. The record reveals that in March or April of 1974, she requested a year’s leave of absence which was refused by her employer. Claimant, nevertheless, left her employment on May 10, 1974 and went to Florida with her husband. She could have continued to work and was not fired for requesting a leave of absence. The board found that claimant voluntarily left her employment to follow her husband to another locality and was, therefore, disqualified from receiving benefits. There is substantial evidence in the record to sustain the board’s determination and we affirm. (Matter of Di Salvo [Catherwood], 30 AD2d 755.) Decision affirmed, without costs. Herlihy, P. J., Sweeney, Koreman, Main and Larkin, JJ., concur.